DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rota (WO 2014118591 A1) in view of Scianamblo (US 20060216668 A1).
[AltContent: arrow][AltContent: textbox (Tip end portion)][AltContent: arrow][AltContent: textbox (Shank end portion)][AltContent: arrow][AltContent: textbox (Working surface)][AltContent: arrow][AltContent: textbox (Body)][AltContent: arrow][AltContent: textbox (Shank)]
    PNG
    media_image1.png
    382
    849
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: ][AltContent: textbox (Second distance)][AltContent: textbox (First distance)][AltContent: arrow][AltContent: ]
    PNG
    media_image2.png
    426
    445
    media_image2.png
    Greyscale

Regarding claims 1 and 7, Rota discloses an endodontic instrument for preparing an endodontic cavity space, the endodontic instrument including: 
a shank (2) configured for attachment to a motor to drive the endodontic instrument about a first axis (R) (see annotated Fig. 1 above); and 
a body extending from the shank by a length (see annotated Fig. 1 above), 
the body being solid and having a working surface between (see annotated Fig. 1 above): (i) a shank end portion where the working surface and the shank meet and (ii) a tip end portion (3) where the working surface meets a tip that is located at a very end of the endodontic instrument (see annotated Fig. 1 above), the working surface including multiple edges (5a, 5b, 5c and 5d), at least a portion of the working surface being tapered such that the tip end portion has a diameter that is less than a diameter of the shank end portion (see Fig. 2-4 above), 
the working surface including a plurality of transverse cross-sections (see Fig. 2-4 above), each transverse cross-section of the working surface having a center of mass (mb) and multiple sides (6) (see Fig. 2-4 above), the working surface having a center of mass path defined by the centers of mass (mb) of all of transverse cross-sections of the body (see Fig. 2-4 above), and
wherein the endodontic instrument is configured to have: (i) an unconstrained configuration in which, while the endodontic instrument is at rest, an entire length of the center of mass path between the tip and the shank end portion is offset from the first axis and spirals around the first axis (see Fig. 3 and 4 above and [0028, 0030]) (for  claim 1); and that a ratio of lengths of sides of the cross-sections remain constant along the length of the body (see Fig. 2-4 – the sides length maintains the square cross-sectional shape) (for claim 7).
However, Rota does not disclose a radially constrained configuration in which the first portion of the center of mass path is more aligned with the first axis than in the unconstrained configuration, and wherein a cutting profile of the endodontic instrument is radially smaller in the radially constrained configuration than in the unconstrained configuration, wherein the instrument is configured to be radially compressed when inserted into the endodontic cavity space and to radially expand during use to increase the cutting profile of the endodontic instrument such that the endodontic cavity space is prepared by rotating the endodontic instrument singularly in lieu of rotating a series of multiple endodontic instruments of increasing sizes (for claim 1), and that the plurality of transverse cross-sections are trapezoidal (for claims 1 and 7).
On the other hand, Rota discloses in part in [0010] that the endodontic instrument of Fig. 1 is flexible while at the same time is resistant, which makes it possible to maintain the initial trajectory of insertion through the canal. In [0028] - [0030] describes that the center of mass at tip end portion is aligned with the first axis, and the center of mass at different portion along the rest of the body is offset from the first axis. The combination of flexibility, resistance and the different locations of the center of mass along the body of the instrument, makes this configuration capable bending the instrument while it is introduced in the root canal before it is rotated. At the same time, this flexibility is capable to align the center of masses closer to the first axis along the body of the instrument in a narrow root canal.
Furthermore, by having the center of mass aligned with the first axis at the first end portion avoid beating the wall surface of the root canal at the distal end instead of removing the tissue; and by having the center of mass offset in the rest of the body allows for the removal of the debris outside from the tip end portion towards the top entrance of the root canal. This configuration guarantees proper removal of material, creating an optimal dimension of the canal at the end of the treatment. Therefore, if it controls the proper removal of material and creates an optimal dimension it is capable of been used alone during the entire treatment without a series of multiple endodontic instruments.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the flexibility of the endodontic instrument of Rota, provides the capability to compress the body of the instrument while in the root canal in a way that the center of mass of at least the first portion is more aligned with the first axis and as soon as it rotates it removes the debris without beating the wall of the distal end of the root canal making it capable to use one instrument instead of a series. 
However, Rota does not disclose that the plurality of transverse cross-sections are trapezoidal (for claims 1 and 7).

    PNG
    media_image3.png
    488
    532
    media_image3.png
    Greyscale

Scianamblo teaches an endodontic instrument having four sides and having a trapezoidal shape in the transverse cross-section, in which said trapezoidal cross-section is utilized to remove tissue and/or dentin from an endodontic cavity space (see Fig. 17E above and [0126]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the parallelogram cross-sectional shape of Rota, with the trapezoidal cross-sectional shape of Scianamblo, in order to been able to remove tissue or dentine from the endodontic cavity space. 
Regarding claim 2, Rota/Scianamblo discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Rota discloses that the body is configured such that when the endodontic instrument is driven within the endodontic cavity space about the first axis (R), at each transverse section of at least a portion of the length of the body, one or more edges of the multiple edges (see edges 5b, 5c and 5d in Fig. 3 and 4 that are not in contact of the envelope) are out of contact with a wall of the endodontic cavity space while the endodontic instrument is in the unconstrained configuration.
 Regarding claim 3, Rota/Scianamblo discloses the claimed invention substantially as claimed, as set forth above for claim 2, and where Rota discloses the working surface comprises a reversed helix.  [0056]
Regarding claim 8, Rota/Scianamblo discloses the claimed invention substantially as claimed, as set forth above for claim 7, and where Rota discloses that the plurality of transverse cross- sections includes a transverse cross-section at the tip end portion that has a center of mass (mb) that coincides with the first axis (R). (See Fig. 2 above and [0029]) 
Regarding claim 11, Rota/Scianamblo discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Rota discloses that the plurality of transverse cross- sections includes a first transverse cross-section (see Fig. 3 above) and a second transverse cross-section (see Fig. 4 above), wherein the first transverse cross-section has a first geometry (a quadrilateral shape having a first size), and wherein the second transverse cross- section has a second geometry different from the first geometry (a second quadrilateral shape having a second size, making it different from the first geometry).  
Regarding claim 12, Rota/Scianamblo discloses the claimed invention substantially as claimed, as set forth above for claim 11, and where Rota discloses that each transverse cross-section between the first transverse cross-section and the second transverse cross-section has a gradually changing geometry with respect to each other. (See Fig. 1-4, [0026] – “said active part 1b is preferably tapered and conical”) 
Regarding claim 13, Rota/Scianamblo discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Rota discloses that the body includes nickel- titanium. (see [0032] – “preferably made of a nickel titanium alloy”)
Regarding claim 14, Rota/Scianamblo discloses the claimed invention substantially as claimed, as set forth above for claim 13, and where Rota discloses that the plurality of transverse cross- sections includes a first transverse cross-section (see Fig. 4 above) and a second transverse cross-section (see Fig. 3 above), wherein a center of mass (mb) of the first transverse cross-section is spaced apart from the first axis by a first distance (see annotated Fig. 4 above), wherein a center of mass (mb) of the second transverse cross-section is spaced apart from the first axis by a second distance, and wherein the first distance is greater than the second distance. (See annotated Fig. 3 and 4 above)
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-8 and 11-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The added language to claim 1 is not found in the prior art of Rota. However, after a further search was found the prior art of Scianamblo that when combined with Rota’s describes the claimed endodontic instrument.
Therefore, it is understood that the present claims are not ready for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772